THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of Ralph James Wilson, Jr., Respondent.

            Appellate Case No. 2022-000253


                             Opinion No. 28092
                Submitted March 24, 2022 – Filed April 13, 2022


                             PUBLIC REPRIMAND


            Disciplinary Counsel John S. Nichols and Assistant
            Disciplinary Counsel Kelly B. Arnold, both of Columbia,
            for the Office of Disciplinary Counsel.

            George M. Hearn, Jr., of Conway, for Respondent.



PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct, consents to
the imposition of a public reprimand or a definite suspension of up to nine months,
and agrees to pay costs. We accept the Agreement and issue a public reprimand.
The facts, as set forth in the Agreement, are as follows.

                                         I.

Respondent was charged with felony first-degree domestic violence on January 24,
2021, and subsequently placed on interim suspension. In re Wilson, 432 S.C. 491,
854 S.E.2d 614 (2021). 1 On December 6, 2021, Respondent entered a plea of no

1
 This Court later issued an order lifting Respondent's interim suspension. In re
Wilson, S.C. Sup. Ct. Order dated Feb. 7, 2022 (Howard Adv. Sh. No. 6 at 23).
contest to one count of third-degree simple assault. The facts supporting the plea
indicate that Respondent willfully and unlawfully engaged in an argument with his
wife which escalated to the point that it was reasonable for his wife to fear
imminent harm. Respondent was sentenced to thirty days in jail, suspended upon
payment of a $500 fine plus costs. On December 7, 2021, Respondent paid
$1,183.26, thereby successfully completing the court-ordered requirements of his
sentence.

Respondent admits his conduct violated the following provisions of the Rules of
Professional Conduct, Rule 407, SCACR: Rule 8.4(b) (prohibiting criminal acts
that reflect adversely on fitness as a lawyer); and Rule 8.4(e) (prohibiting conduct
that is prejudicial to the administration of justice). Respondent also admits his
misconduct is grounds for discipline under the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (providing a violation
of the Rules of Professional Conduct is a ground for discipline); and Rule 7(a)(5)
(providing conduct demonstrating an unfitness to practice law is a ground for
discipline).

                                         II.

We find Respondent's misconduct warrants a public reprimand. See In re
Laquiere, 366 S.C. 559, 623 S.E.2d 651 (2005) (publicly reprimanding a lawyer
who pled guilty to criminal domestic violence following an argument in which the
lawyer struck his ex-girlfriend in the face). Accordingly, we accept the Agreement
and publicly reprimand Respondent for his misconduct. Within thirty days,
Respondent shall pay the costs incurred in the investigation and prosecution of this
matter by the Office of Disciplinary Counsel and the Commission on Lawyer
Conduct.

PUBLIC REPRIMAND.

KITTREDGE, Acting Chief Justice, FEW and JAMES, JJ., concur.
BEATTY, C.J., and HEARN, J., not participating.